         Case 4:18-cv-40149-TSH Document 73 Filed 05/31/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS
________________________________________________
K.O. and E.O., Jr., by and through their             )
parents and next friends, E.O. and L.J.; and C.J.,   )
by and through his father and next friend F.C.;      )
each individually and on behalf of                   )
all others similarly situated,                       )
                                                     )
                Plaintiffs,                          )
                                                     )
        v.                                           )    C.A. No. 18-40149-TSH
                                                     )
JEFFERSON BEAUREGARD SESSIONS III, Former            )
Attorney General of the United States; KIRSTJEN      )
NIELSEN, Secretary of the United States Department   )
of Homeland Security (DHS); JOHN F. KELLY,           )
White House Chief of Staff; STEPHEN MILLER,          )
Senior Advisor to the President; GENE HAMILTON,      )
Counselor to the Attorney General Sessions;          )
THOMAS HOMAN, former Director of United States       )
Immigration and Customs Enforcement (ICE);           )
RONALD D. VITIELLO, Acting Director of ICE; L.       )
FRANCIS CISSNA, Director of United States            )
Citizenship and Immigration Services (USCIS);        )
KEVIN K. MCALEENAN, Commissioner of United           )
States Customs and Border Protection (CBP); ALEX     )
AZAR, Secretary of the United States Department of   )
Health and Human Services (HHS); SCOTT LLOYD,        )
Director of the United States Office of Refugee      )
Resettlement (ORR); JOHN DOE ICE AGENTS;             )
JOHN DOE CBP AGENTS; and JOHN DOE ORR                )
PERSONNEL,                                           )
                                                     )
                Defendants.                          )
                                                     )

                     OPPOSITION TO MOTION FOR LEAVE FROM
                       COMPLIANCE WITH LOCAL RULE 15.1

       Plaintiffs seek leave from compliance with the service requirements of Local Rule 15.1.

Dkt. 66. As explained in the Individual Defendants’ opposition to Plaintiffs’ motion for leave to

amend, notice to the Individual Defendants that Plaintiffs might amend to add FTCA claims
          Case 4:18-cv-40149-TSH Document 73 Filed 05/31/19 Page 2 of 3



against the United States could not constitute notice to – and certainly not effect service on – the

United States as the rules require. Dkt. 72 at 5–6. Therefore, Plaintiffs’ motion should be denied.

       The United States, which is not yet a party to this suit and will be represented by separate

counsel, may separately file an opposition or objection to Plaintiffs’ motion.

                                              Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General
                                              Civil Division

                                              C. SALVATORE D’ALESSIO, JR.
                                              Acting Director
                                              Constitutional & Specialized Tort Litigation
                                              Torts Branch, Civil Division

                                              MARY HAMPTON MASON
                                              NY Bar No. 2255198, under L.R. 83.5.3(c)
                                              Senior Trial Counsel
                                              Constitutional & Specialized Tort Litigation
                                              Torts Branch, Civil Division

                                              /s/ Paul Quast
                                              PAUL QUAST
                                              CO Bar No. 49154, under L.R. 83.5.3(c)
                                              Trial Attorney
                                              Constitutional & Specialized Tort Litigation
                                              Torts Branch, Civil Division
                                              Department of Justice
                                              Box 7146 Washington, DC 20044
                                              (202) 616-4150
                                              paul.c.quast@usdoj.gov

                                              Counsel for Defendants




                                                 2
         Case 4:18-cv-40149-TSH Document 73 Filed 05/31/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon the attorney of

record for each other party by means of the District Clerk’s CM/ECF electronic filing system on

May 31, 2019.



                                            /s/ Paul Quast
                                            PAUL QUAST
                                            CO Bar No. 49154, under L.R. 83.5.3(c)
                                            Trial Attorney
                                            Constitutional & Specialized Tort Litigation
                                            Torts Branch, Civil Division
                                            Department of Justice
                                            Box 7146 Washington, DC 20044
                                            (202) 616-4150
                                            paul.c.quast@usdoj.gov

                                            Counsel for Defendants




                                               3
